PER CURIAM.
In this property tax appeal the City of Newark challenges the tax court judge’s decision that land owned by the Newark Housing Authority, but leased to plaintiff Hayes Home Urban Renewal Corp. to be developed for low-income housing, was exempt from property taxes for part of the 1998 tax year and the full 1999 tax year. The tax court’s opinion is published at 20 N.J.Tax 528 (Tax Ct.2003).
In his opinion, Judge Kahn concluded that the land, which was owned by the Newark Housing Authority, and leased to plaintiff for the purpose of building owner-occupied low-income housing, retained its tax exemption for the tax years involved. There is no dispute that the Newark Housing Authority was exempt from taxation and that the project received a tax abatement upon the issuance of certificates of occupancy. The only issue in dispute focuses on property taxes for the period of time between the initial *274lease between plaintiff and the Newark Housing Authority and the time the tax abatements took effect under the agreement between the parties.
On appeal, Newark argues that plaintiff did not have standing to file a tax appeal because it did not own the property and did not include the owner as a necessary party. Newark also argues that the tax court judge erred in concluding that plaintiff did not have to pay land taxes under the abatement agreement between it and Newark pursuant to N.J.S.A. 40A:20-1, et seq. Finally, Newark argues that the tax court erred in concluding that plaintiff was entitled to property tax exemption for the years in question under the Newark Housing Authority statute, N.J.S.A. 40A:12A-1 et seq., and that plaintiff shared the same public purpose as the Housing Authority. See Todd Shipyards Corp. v. Weehawken, 45 N.J. 336, 345, 212 A.2d 364 (1965).
These arguments were thoroughly addressed in Judge Kahn’s published opinion and we are satisfied that he correctly decided the issues presented.
We affirm substantially for the reasons expressed by Judge Kahn in his published opinion reported at 20 N.J.Tax 528.